     Case 2:21-cv-02388-JWB-KGG Document 1 Filed 09/03/21 Page 1 of 7




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS

BRAD CLOVER

               Plaintiff,

v.
                                                  Case No. ______________________
BOARD OF COUNTY
COMMISSIONERS OF DOUGLAS
COUNTY, KANSAS
Serve County Clerk:
Jamie Shew
1100 Massachusetts Street
Lawrence, Kansas 66064

               Defendant.




                                    COMPLAINT

         Plaintiff Brad Clover, for his Complaint against the Board of County

Commissioners of Douglas County, Kansas, states:

                                      PARTIES

         1.   Plaintiff Brad Clover (“Clover”) is an individual residing in Lawrence,

Douglas County, Kansas.

         2.   Defendant Board of County Commissioners of Douglas County, Kansas

(“Defendant”) is a governmental body located in Douglas County, Kansas and may be

served with process through the County Clerk, Jamie Shew, at the address listed

above.
        Case 2:21-cv-02388-JWB-KGG Document 1 Filed 09/03/21 Page 2 of 7




                               JURISDICTION AND VENUE

        3.       This Court has primary jurisdiction over Clover’s ADA claims under 28

U.S.C. §1331 because this claim is brought under federal law.

        4.       Venue is proper in this district under 28 U.S.C. §1391 because

Defendant is located within this district, and the acts complained of took place within

this District.

               ADMINISTRATIVE REMEDIES HAVE BEEN EXHAUSTED

        5.       Clover filed his Charge of Discrimination (No. 28D-2021-00159) with the

United States Equal Opportunity Commission (“EEOC”), for disability/perceived

disability discrimination and retaliation for his engagement in protected activity on

or about November 25, 2020. Clover was issued a Notice of Right to Sue for this charge

on June 7, 2020, and has filed the instant action within ninety days of receipt of same.

        6.       Accordingly, Clover has met all administrative prerequisites to filing

this action.

                            FACTS COMMON TO ALL COUNTS

        7.       Clover began working as a Sheriff’s Deputy for Defendant in August of

2003.

        8.       Clover began suffering from post-traumatic stress disorder, generalized

anxiety disorder and major depressive disorder in or about August, 2015.

        9.       Clover’s conditions limit his ability to sleep, concentrate, think and read,

and generally limit his brain and neurological function. Clover’s conditions cause




                                               2
      Case 2:21-cv-02388-JWB-KGG Document 1 Filed 09/03/21 Page 3 of 7




memory issues, organizational issues, time management issues, stress and emotional

issues, and coworker interaction issues.

      10.    Clover’s conditions constitute disabilities under the ADA.

      11.    Clover reported his disabilities to Undersheriff Buchholz in 2015 and

2016, as well as anytime a stressful incident would occur at work.

      12.    In or about 2015, Clover also reported his disabilities to other

supervisors including Chris Morris, Lieutenant Robert Barryman, Captain Stacy

Simmons, and Retired Lieutenant Steve Freeman and Lieutenant Lyle Hegenbuch.

      13.    In December, 2019 and January, 2020, Clover again reported his

disabilities to his direct supervisors, Sergeant Brandon Lewis, Lieutenant Vince

Gonzalez and Undersheriff Buccholz.

      14.    Defendant and its agents at all times failed to engage in the interactive

process to determine if Clover had a disability or if he could be reasonably

accommodated. Instead, Defendant’s agents told Clover he was “making excuses.”

      15.    Even if Clover had not informed Defendant that an accommodation was

needed—which     he   did—Defendant        should   have   initiated   the   reasonable

accommodation interactive process without being asked because Defendant: (1) knew

Clover had a disability; (2) knew, or had reason to know, that Clover was experiencing

workplace problems because of the disability; and (3) knew, or had reason to know,

that the disability prevented Clover from requesting a reasonable accommodation.

      16.    On August 12, 2020 Clover again reported his disabilities and was

immediately reassigned from patrol to court security.



                                           3
      Case 2:21-cv-02388-JWB-KGG Document 1 Filed 09/03/21 Page 4 of 7




      17.    Within twenty-four hours of reassignment, Clover was placed on

administrative leave.

      18.    On or about August 21, 2020, Clover wrote a letter to Defendant

reporting that he was being retaliated against for opposing disability discrimination.

Clover reported that his supervisors, despite repeated notice of his disabilities, failed

to engage with him or take any action to accommodate him. Clover requested that

the matter be investigated.

      19.    On August 28, 2020, Clover spoke with Defendant’s human resources

officer. Among other things, Clover requested the ability to continue the counseling

(reasonable accommodation) he needed to move forward, and to not feel retaliated

against by Defendant.

      20.    In early October, 2020, Clover received an undated letter from

Defendant indicating he was being terminated for violations of Defendant’s policies.

      21.    Clover was never specifically told the factual basis for his termination,

and was instead referred to Defendant’s “General Ethics Policy” and other general

policies and procedures.

      22.    On October 21, 2020, Clover appeared for a grievance hearing at which

he again reported that he had been discriminated against on the basis of his

disabilities, and retaliated against for opposing the discrimination.

      23.    Defendant failed to investigate or take any remedial action in response

to Clover’s numerous complaints of discrimination and retaliation.

                        COUNT I – ADA DISCRIMINATION



                                           4
      Case 2:21-cv-02388-JWB-KGG Document 1 Filed 09/03/21 Page 5 of 7




       24.    Clover incorporates his allegations in the preceding paragraphs as if

fully set forth herein.

       25.    Clover was terminated because he has a disability within the meaning

of the ADA or because Defendant perceived him to have such a disability.

       26.    Clover has a physical or mental impairment (known to Defendant) that

substantially limits one or more of his major life activities and/or Defendant perceived

him to have such an impairment.

       27.    Defendant failed to engage in the interactive process to determine if

Clover had a disability or if he could be reasonably accommodated.

       28.    Clover was qualified, with or without reasonable accommodation, to

perform the essential functions of his job.

       29.    As a direct and proximate result of Defendant’s unlawful conduct,

Clover suffered damages including emotional distress, pain and suffering, past and

future lost wages and benefits, career damage and diminished career potential,

mental distress in the form of embarrassment, degradation and humiliation,

increased anxiety, increased difficulty sleeping, loss of enjoyment of life, and other

non-pecuniary losses.

       30.    Defendant’s actions were committed with malice or reckless indifference

to Clover’s federally protected rights.

       WHEREFORE, Plaintiff requests that the Court enter judgment in his favor

and against Defendant for economic damages, including, but not limited to: back pay,

lost benefits, and front pay, compensatory damages, punitive damages, for reasonable



                                              5
      Case 2:21-cv-02388-JWB-KGG Document 1 Filed 09/03/21 Page 6 of 7




attorneys’ fees and costs incurred herein, for pre and post-judgment interest as

allowed by law, and for such other and further legal and equitable relief as this Court

deems just and proper.


                          COUNT II – ADA RETALIATION

       31.    Clover incorporates his allegations in the preceding paragraphs as if

fully set forth herein.

       32.    “It is unlawful to discriminate against any individual because that

individual has opposed any act or practice made unlawful [under the ADA] . . . .” 29

C.F.R. § 1630.12(a).

       33.    Clover engaged in protected activity under the ADA.

       34.    Defendant was aware of Clover’s protected activity.

       35.    Defendant took adverse employment actions against Clover, including

but not limited to reassignment, demotion and termination of his employment.

       36.    A causal connection exists between Clover’s protected activity and the

adverse employment actions taken by Defendant.

       37.    As a direct and proximate result of Defendant’s unlawful conduct,

Clover suffered damages including emotional distress, pain and suffering, lost past

and future wages and benefits, career damage and diminished career potential,

mental distress in the form of embarrassment, degradation and humiliation,

increased anxiety, increased difficulty sleeping, loss of enjoyment of life, and other-

non-pecuniary losses.




                                          6
      Case 2:21-cv-02388-JWB-KGG Document 1 Filed 09/03/21 Page 7 of 7




      WHEREFORE, Plaintiff requests that the Court enter judgment in his favor

and against Defendant for economic damages, including, but not limited to: back pay,

lost benefits, and front pay, compensatory damages, punitive damages, for reasonable

attorneys’ fees and costs incurred herein, for pre and post-judgment interest as

allowed by law, and for such other and further legal and equitable relief as this Court

deems just and proper.


                          DEMAND FOR TRIAL BY JURY


      Plaintiff requests a trial by jury on all issues so triable herein.




                                        Respectfully submitted,


                                        JOSEPH, HOLLANDER & CRAFT LLC

                                        By:   /s/ Andrew J. Goodwin
                                              Andrew J. Goodwin (25819)
                                              agoodwin@josephhollander.com
                                              Matthew A. Johnston (78931)
                                              mjohnston@josephhollander.com
                                              926 Cherry St.
                                              Kansas City, Missouri 64106
                                              T: (816) 297-0800
                                              F: (816) 787-1379
                                        Attorneys for Plaintiff




                                           7
